Title: From Benjamin Franklin to Alexander Gillon, 21 April 1779
From: Franklin, Benjamin
To: Gillon, Alexander


Sir
Passy April 21st. 1779
Inclosed is the Passport you desire, with which I heartily wish you a good Journey and all the success you hope for. You may depend on my doing what I can for you, but do not depend on my succeeding. I have understood since I saw you, that these Applications of particular States are not agreeable. It is said, that if they are comply’d with, they will encrease, and there is no knowing where they will end: And that all Aids should regularly be apply’d for by the Congress, who can best judge what are necessary and in what proportions, and who alone, by our Constitution, can stipulate with this Court concerning the Terms.
I have the Honor to be with great Esteem &c
Honble. Commodore Gillon
